DETAILED ACTION
Remarks
The instant application having Application Number 16/879,190 filed on May 20, 2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continuation Statement
This patent application is a continuation of U.S. Application No. 14/084,752, filed November 20, 2013, now U.S. Patent #10,698,918.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated September 21, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification Objections
The abstract of the disclosure is objected to because the Abstract does not have a title.  Would be recommended to enter “METHODS AND SYSTEMS FOR WAVELET BASED REPRESENTATION”.  Correction is required.  See MPEP § 608.01(b).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,698,918.  Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention with similar limitations, such as methods and systems for wavelet based representation of data; see claim language of both for detail. 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to modify or to omit the additional elements of claims 1-22 to arrive at the claims 1-20 of the instant application because the person would have realize that the remaining element would perform the same functions as before.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4-8 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bloomfield (US Patent Application No. 2007/0219758 A1, provided by the Applicant’s IDS).

Regarding claim 1. Bloomfield teaches a method comprising: 
receiving, at a computing device, a request to transform a first graph, wherein the first graph is based on a portion of a plurality of database records, and wherein the request is indicative of a first quantity of the portion of the plurality of database records to be displayed (Bloomfield [0032-0033] and Figs. 3A-3C are graphs illustrating datasets generated in accordance with one embodiment of the present invention. Turning initially to Fig. 3A, a graph 300 is presented.  The graph 300 includes an x-axis 302 representing time values and a y-axis 304 representing amplitude values. Wherein x-axis represents TIME values and y-axis represents AMPLITUDE.  A plot 306 illustrates received sensor data. For example, the plot 306 may include data generated from any number of logging/sensing operations); 
determining, based on the first quantity and a total quantity of the plurality of database records, a quantity of transformation levels to be applied to the first graph (Comparing the plot 316 to the plot 306 of FIG. 3A, it can be quickly recognized how the wavelet transformation allows for dataset reduction. The plot 306 experiences non-zero amplitude responses for approximately 300 data points. In contrast, the plot 316 includes non-zero amplitude responses for less than 100 data points. So by eliminating the data points associated with zero amplitude responses, the size of the dataset may be reduced by at least two-thirds, Bloomfield [0035]); 
transforming, based on the quantity of transformation levels and at least one wavelet function, the first graph; and providing, at a user interface based on the transformed first graph, a second graph comprising the first quantity of the portion of the plurality of database records (Fig. 3C illustrates a graph 320 that displays the result of applying the inverse wavelet transformation to the reduced dataset. Like the graph 300 of Fig. 3A, the graph 320 includes an x-axis 322 representing time values and a y-axis 324 representing amplitude values. A plot 326 illustrates the resulting data points. Though only the reduced dataset was used in creating the plot 326, it is substantially similar to the plot 306 of Fig. 3A. So the plot 326 accurately portrays the original data of Fig. 3A, Bloomfield [0037]). 
Regarding claim 2. Bloomfield teaches, wherein the request comprises a request to increase a resolution of the first graph (Fig. 3C illustrates a graph 320 that displays the result of applying the inverse wavelet transformation to the reduced dataset. Like the graph 300 of Fig. 3A, the graph 320 includes an x-axis 322 representing time values and a y-axis 324 representing amplitude values. A plot 326 illustrates the resulting data points. Though only the reduced dataset was used in creating the plot 326, it is substantially similar to the plot 306 of Fig. 3A. So the plot 326 accurately portrays the original data of Fig. 3A, Bloomfield [0037]).  
Regarding claim 4. Bloomfield teaches, wherein the quantity of transformation levels comprises a maximum that is less than or equal to the first quantity (Bloomfield [0011], [0026]).  
Regarding claim 5. Bloomfield teaches, wherein the first quantity is less than or equal to the total quantity (Bloomfield [0011], [0026]).  
Regarding claim 6. Bloomfield teaches, further comprising 
receiving, via the user interface, a request to restore the first graph (After processing by the data reduction component, the reduced dataset may have significantly fewer data points than the original sensor data. Accordingly, the reduced dataset may be better suited for storage or transmission than the original data, Bloomfield [0033], [0041] and [0049]); and 
transforming, based on the quantity of transformation levels and a result of applying the at least one wavelet function to one or more database records of the plurality of database 2ATTORNEY DOCKET NO.: 36339.0017U2 records, the second graph, wherein the transformed second graph is indicative of the first graph (Fig. 3C illustrates a graph 320 that displays the result of applying the inverse wavelet transformation to the reduced dataset. Like the graph 300 of Fig. 3A, the graph 320 includes an x-axis 322 representing time values and a y-axis 324 representing amplitude values. A plot 326 illustrates the resulting data points. Though only the reduced dataset was used in creating the plot 326, it is substantially similar to the plot 306 of Fig. 3A. So the plot 326 accurately portrays the original data of Fig. 3A, Bloomfield [0037]). 
Regarding claim 7. Bloomfield teaches, wherein the at least one wavelet function comprise one or more of a Daubechies wavelet function, a mother wavelet function, a father wavelet function, a low pass wavelet function, or a high pass wavelet function (A wavelet transformation from the Daubechies family of wavelet functions may be applied to the sensor data, Bloomfield [0026]).  
Regarding claim 8. Bloomfield teaches a method comprising: 
receiving, at a computing device, a request to transform a first graph, wherein the first graph indicative of a plurality of database records (Bloomfield [0032-0033] and Figs. 3A-3C are graphs illustrating datasets generated in accordance with one embodiment of the present invention. Turning initially to Fig. 3A, a graph 300 is presented.  The graph 300 includes an x-axis 302 representing time values and a y-axis 304 representing amplitude values. Wherein x-axis represents TIME values and y-axis represents AMPLITUDE.  A plot 306 illustrates received sensor data. For example, the plot 306 may include data generated from any number of logging/sensing operations); 
transforming, based at least on a first wavelet function and a second wavelet function applied to one or more database records of the plurality of database records, the first graph; providing, at a user interface based on the transformed first graph, a second graph indicative of a first portion of the plurality of database records (Fig. 3C illustrates a graph 320 that displays the result of applying the inverse wavelet transformation to the reduced dataset. Like the graph 300 of Fig. 3A, the graph 320 includes an x-axis 322 representing time values and a y-axis 324 representing amplitude values. A plot 326 illustrates the resulting data points. Though only the reduced dataset was used in creating the plot 326, it is substantially similar to the plot 306 of Fig. 3A. So the plot 326 accurately portrays the original data of Fig. 3A, Bloomfield [0037]).; 
receiving a request to restore the first graph; and generating, based on a result of applying the first wavelet function, a third graph indicative of the first graph (After processing by the data reduction component, the reduced dataset may have significantly fewer data points than the original sensor data. Accordingly, the reduced dataset may be better suited for storage or transmission than the original data, Bloomfield [0033], [0041] and [0049]).  
Regarding claim 15. Bloomfield teaches a method comprising: 
providing, at a user interface, a first graph indicative of a first selection of a plurality of database records (Bloomfield [0032-0033] and Figs. 3A-3C are graphs illustrating datasets generated in accordance with one embodiment of the present invention. Turning initially to Fig. 3A, a graph 300 is presented.  The graph 300 includes an x-axis 302 representing time values and a y-axis 304 representing amplitude values. Wherein x-axis represents TIME values and y-axis represents AMPLITUDE.  A plot 306 illustrates received sensor data. For example, the plot 306 may include data generated from any number of logging/sensing operations); 
determining an amount of change in a resolution of the first graph, based on a request received at the user interface to: reduce the first selection, or expand the first selection (Fig. 3C illustrates a graph 320 that displays the result of applying the inverse wavelet transformation to the reduced dataset. Like the graph 300 of Fig. 3A, the graph 320 includes an x-axis 322 representing time values and a y-axis 324 representing amplitude values. A plot 326 illustrates the resulting data points. Though only the reduced dataset was used in creating the plot 326, it is substantially similar to the plot 306 of Fig. 3A. So the plot 326 accurately portrays the original data of Fig. 3A, Bloomfield [0037]); 
transforming, based on at least one wavelet function and the determined amount of change, the first selection of the plurality of database records (Fig. 3C illustrates a graph 320 that displays the result of applying the inverse wavelet transformation to the reduced dataset. Like the graph 300 of Fig. 3A, the graph 320 includes an x-axis 322 representing time values and a y-axis 324 representing amplitude values. A plot 326 illustrates the resulting data points. Though only the reduced dataset was used in creating the plot 326, it is substantially similar to the plot 306 of Fig. 3A. So the plot 326 accurately portrays the original data of Fig. 3A, Bloomfield [0037]); 
storing a result of the transformation; and providing, at the user interface, a second graph displaying a representation of the transformed first selection (After processing by the data reduction component, the reduced dataset may have significantly fewer data points than the original sensor data. Accordingly, the reduced dataset may be better suited for storage or transmission than the original data, Bloomfield [0033], [0041] and [0049]).
Regarding claim 16. Bloomfield teaches, wherein transformed first selection of the plurality of database records comprises reduced data or expanded data (After processing by the data reduction component, the reduced dataset may have significantly fewer data points than the original sensor data. Accordingly, the reduced dataset may be better suited for storage or transmission than the original data, Bloomfield [0033], [0041] and [0049]).  
Regarding claim 17. Bloomfield teaches, wherein the reduced data comprises a portion of the first selection (reduced data set, Bloomfield [0037]).  
Regarding claim 18. Bloomfield teaches, wherein the expanded data comprises the first selection and at least one additional database record of the plurality of database records (Fig. 3C illustrates a graph 320 that displays the result of applying the inverse wavelet transformation to the reduced dataset. Like the graph 300 of Fig. 3A, the graph 320 includes an x-axis 322 representing time values and a y-axis 324 representing amplitude values. A plot 326 illustrates the resulting data points. Though only the reduced dataset was used in creating the plot 326, it is substantially similar to the plot 306 of Fig. 3A. So the plot 326 accurately portrays the original data of Fig. 3A, Bloomfield [0037]).  
Regarding claim 19. Bloomfield teaches, further comprising: restoring, based on the result of the transformation and the reduced data or the expanded data, the first selection (After processing by the data reduction component, the reduced dataset may have significantly fewer data points than the original sensor data. Accordingly, the reduced dataset may be better suited for storage or transmission than the original data, Bloomfield [0033], [0041] and [0049]).
Regarding claim 20. Bloomfield teaches, further comprising: providing, at the user interface, a third graph indicative of the first selection (Fig. 3C illustrates a graph 320 that displays the result of applying the inverse wavelet transformation to the reduced dataset. Like the graph 300 of Fig. 3A, the graph 320 includes an x-axis 322 representing time values and a y-axis 324 representing amplitude values. A plot 326 illustrates the resulting data points. Though only the reduced dataset was used in creating the plot 326, it is substantially similar to the plot 306 of Fig. 3A. So the plot 326 accurately portrays the original data of Fig. 3A, Bloomfield [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bloomfield (US Patent Application No. 2007/0219758 A1, provided by the Applicant’s IDS) in view of Hajjahmad et al. (US Patent No. 6,643,406 B1, ‘Hajjahmad’, hereafter).

Regarding claim 9. Bloomfield does not teach, wherein request comprises a request to increase a resolution of the first graph.  
However, Hajjahmad teaches wherein request comprises a request to increase a resolution of the first graph (Hajjahmad, Col 16, lines 35-48 and Fig. 6(A), discloses a  decomposition tree that illustrates a one-dimensional multi-resolution decomposition using a wavelet transform apparatus 301 as part of the analysis section 300. An input signal x(n) represented by a one-dimensional signal array is low-pass and high-pass filtered by wavelet filters 331 and 332 before being sub-sampled by two via decimators 333 and 334. A sub-sampled output signal L.sub.1 from wavelet filter 333 is low-pass and high-pass filtered by wavelet filters 335 and 336 in the second stage level before being sub-sampled by two via decimators 337 and 338, respectively. Sub-band components L.sub.2 and H.sub.2 appear at respective outputs of the second stage level decimators 337 and 338).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Bloomfield and Hajjahmad before him/her, to modify Bloomfield with the teaching of Hajjahmad’s method and apparatus for performing linear filtering in wavelet based domain.  One would have been motivated to do so for the benefit of convolving the wavelet (inverse wavelet) basis function of the wavelet transform with a desired filter to form a modified wavelet (inverse wavelet) transform without incurring extra cost (Hajjahmad, Col 7, lines 16-37).
Regarding claim 10. Bloomfield as modified teaches, wherein the first wavelet function comprises a high pass wavelet function, and wherein transforming the first graph comprises: applying the high pass wavelet function to a second portion of the plurality of database records, wherein the second portion comprises at least one database record that is not within the first portion (Hajjahmad, Col 13, lines 25-67, Col 14, line 58 – Col 15, line 23, Col 16, lines 35-48 and Fig. 6(A)).  
Regarding claim 11. Bloomfield as modified teaches, wherein the result of applying the first wavelet function comprises a result of applying the high pass wavelet function to the second portion (Hajjahmad, Col 13, lines 25-67, Col 14, line 58 – Col 15, line 23, Col 16, lines 35-48 and Fig. 6(A)).  
Regarding claim 12. Bloomfield as modified teaches, wherein the second wavelet function comprises a low pass wavelet function, and wherein transforming the first graph comprises: applying the low pass wavelet function to the first portion (Hajjahmad, Col 13, lines 25-67, Col 14, line 58 – Col 15, line 23, Col 16, lines 35-48 and Fig. 6(A)). 
Regarding claim 14. Bloomfield as modified teaches, wherein transforming the first graph comprises: transforming, based on the quantity of transformation levels, the first graph (Hajjahmad, Col 13, lines 25-67, Col 14, line 58 – Col 15, line 23, Col 16, lines 35-48 and Fig. 6(A)).  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bloomfield (US Patent Application No. 2007/0219758 A1, provided by the Applicant’s IDS) in view of Deshpande et al. (US Patent No. 7,206,804 B1, ‘Deshpande’, hereafter).

Regarding claim 3. Bloomfield does not teach, wherein determining the quantity of transformation levels comprises: determining, based on a ceiling function, the quantity of transformation levels, wherein the ceiling function comprises a ratio of the total quantity to the first quantity.  
However, Deshpande teaches wherein determining the quantity of transformation levels comprises: determining, based on a ceiling function, the quantity of transformation levels, wherein the ceiling function comprises a ratio of the total quantity to the first quantity (Deshpande, Col 8, line 55 – Col 9, line 65). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Bloomfield and Deshpande before him/her, to modify Bloomfield with the teaching of Deshpande’s method and systems for transmitting digital images.  One would have been motivated to do so for the benefit of allowing a user to select whether quality scalability is enabled. When enabled, quality scalability can render relevant image details prior to complete image transmission thereby allowing a user to make image decisions prior to complete transmission of the image. Quality scalability may be applied to the thumbnail used for ROI selection as well as the target image (Deshpande, Col 2, lines 17-25).
Regarding claim 13. Bloomfield as modified teaches, further comprising: determining, based on a ceiling function, a quantity of transformation levels to be applied to the first graph (Deshpande, Col 8, line 55 – Col 9, line 65).  


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168